Citation Nr: 18100087
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-24 064
DATE:	 
ISSUES DISMISSED :	 6	ISSUES REMANDED:	0
 
ORDER
The claims for entitlement to service connection for depression, entitlement to a disability rating in excess of 10 percent for degenerative multilevel disc disease of the lumbar spine prior to July 17, 2014 and in excess of 40 percent thereafter, entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to August 1, 2013 and in excess of 60 percent from October 1, 2014, entitlement to a compensable rating for left knee instability prior to August 1, 2013, entitlement to a compensable rating for postoperative scars of the left knee, and entitlement to disability rating in excess of 20 percent for right lower extremity radiculopathy, are dismissed.
FINDING OF FACT
While the appeals were pending, and prior to issuance of a final decision, VA received notice that the Veteran died in September 2016.
CONCLUSION OF LAW
Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeals listed on the title page at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017); but see 38 U.S.C. § 5121A (2012); 38 C.F.R. §§ 3.1010, 20.1106 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty in the Army from March 1976 to December 1976 and from July 1978 to June 1982.
Unfortunately, the appellant died during the pendency of this appeal. As a matter of law, appellants claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeals of these issues on the merits have become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).
In reaching this determination, the Board intimates no opinion as to the merits of these appeals or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2017). 
The Boards dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellants death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (b) (2017).  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title .... 38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010 (a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010 (b) (2017). 
 
 
M. Donohue
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski, Counsel 

